ORDER

PER CURIAM:
AND NOW, this 30th day of October, 2000, upon consideration of the recommendation of the Disciplinary Board dated September 28, 2000, it is hereby
ORDERED that Peter Jacob Belott, Jr., is placed on temporary suspension pursuant to Rule 208(f), Pa.R.D.E., until further definitive action by this Court. It is further ORDERED that respondent shall comply with the provisions of Rule 217, Pa.R.D.E.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.